DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/argument filed 11/04/2020. Claims 1-6 and 11-15 have been amended and no claims have been newly added. Accordingly, claims 1-16 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitations “the charging current”, “the discharging current”, and “the power output”. There exists insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-16 Are rejected under 35 U.S.C. 103 as being unpatentable over Wilk et al US20100305792 A1 (hence Wilk) in view of Tate, JR. et al US20120083948 A1 (hence Tate)

Regarding claim 1:
Wilk teaches:
A method for controlling the operation of an energy storage system in a vehicle, preferably an electric or hybrid electric vehicle, said energy storage system comprising at least two battery packs 
(In para 0014, “The present invention includes a system and a method for dynamically reconfiguring high power energy storage of a hybrid electric vehicle or an electric vehicle.” It includes controlling the operation of an energy storage 
said energy storage system being adapted to provide at least a nominal power functionality for propulsion of said vehicle using an allowed operating extent of all of said battery packs of said energy storage system, said allowed operating extent being a nominal working range of said battery packs (12);
(In para 004, “Referring to FIG. 1, in a series configuration, an HEV drive system 100 will commonly use an energy generation source such as a fuel cell (not shown) or an "engine genset" 110 comprising an engine 112 (e.g., ICE, H-ICE, CNG, LNG, etc.) coupled to a generator 114, and an energy storage pack 120 (e.g., battery, ultracapacitor, flywheel, etc.) to provide electric propulsion power to its drive wheel propulsion assembly 130.” The energy storage system provides propulsion power to its drive wheel propulsion assembly. At block 900 of Fig. 9, the process starts with operating the ESS 300 according to a first configuration, which is a fully-functional energy storage system (para 0078). This means that the energy storage system (ESS 300) is adapted to provide at least a nominal power functionality for propulsion of the vehicle using an allowed operating extent of all battery packs within the ESS.)
said method comprising disconnecting at least one battery pack; and setting said allowed operating extent for said remaining connected and active battery pack(s) to an increased working range so as to enable said energy storage system to provide said nominal power functionality to said vehicle
(Fig. 4 shows a faulty battery pack 120X disconnected from the circuit by electrically bypassing it. Furthermore in para 0056, “in FIG. 4, the controller 390 sends a signal to disconnect or open switch 302D and connect or close switch 301D, so that, here, the charge current bypasses the energy storage module 120X and continues to/from energy storage module 120C from/to terminal 354 via the path created by the closed switch 301D. “  Opening switch 302D as shown in Fig. 2 disconnects the faulty battery pack 120X from the circuits.

In para 0069, “In particular, DC/DC converter 726 may be configured to boost energy leaving vehicle energy storage from a first voltage HV1 to a higher voltage HV2. For example the one or more controllers 390, may be configured to control the converter 726 to provide output voltage as required by a drive system of the hybrid electric vehicle. In particular, converter 726 may boost the diminished voltage of the reconfigured ESS 300 back up to the operational voltage of motor 134. This may be particularly valuable as the cumulative voltage available from a vehicle energy storage 220 having one or more "bypassed" faulty modules 120X may fall below the operational voltage of one or more electric motors (e.g., electric motor(s) 134),” After a battery pack is disconnected, the converter 726 boosts the diminished voltage of the reconfigured vehicle energy storage system (ESS) to an operational voltage of the electric motors due to a disconnected 
characterized by monitoring at least one accumulated parameter indicative of the operation of said energy storage system from the time of disconnection of said at least one battery pack, and when said accumulated parameter reaches a threshold value, setting said allowed operating extent for said remaining battery pack(s) to a decreased working range.
(In P71, “In other embodiments, the ESS 300 includes a boost assembly DC/DC converter 726 that comprises a high-power inductor and a high power, controllable switch, such as an IGBT. The boost assembly 726 can be implemented within the energy storage system 300 or can be independent but electrically coupled to ESS 300 to boost output voltage of the vehicle energy storage 220 when the output voltage falls below a threshold level due to bypassing the faulty energy storage module 120X, for example. Preferably the high-power inductor will be at least rated as high as the vehicle energy storage 220. For example the high-power inductor may have a rated DC voltage of 650 VDC and a peak current of 300. The high-power inductor may include the cooled inductor of patent application Ser. No. 12/013,211 filed Jan. 11, 2008, which is hereinafter incorporated by reference. According to one embodiment, the high power switches of converter 726 may also be used to temporarily disconnect operation of the vehicle energy storage 220 and provide the minimum threshold 

Wilk does not teach the said energy storage system comprises at least two battery packs connected in parallel.
However, Tate teaches:
said energy storage system comprises at least two battery packs connected in parallel. (Fig. 1 and para 0013 “While only two battery packs are shown in FIG. 1 for illustrative simplicity, any plurality of parallel battery packs may be used aboard the vehicle 10. The battery packs 11, 111 may be connected in electrical parallel with respect to each other via a high-voltage bus bar 15.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilk to incorporate the teachings of Tate to include the energy storage system comprises at least two battery packs connected in parallel. It is well known in the art and obvious to connect two battery packs in parallel. If a fault happens to the circuit, the current is able to pass through the circuit through different paths i.e. if a fault happens to one of the battery packs connected in parallel, the whole circuit won’t fail unlike 

Regarding claim 2:
Wilk and Tate as shown above, discloses all the limitations of claim 1:
Wilk further teaches:
comprising monitoring at least a first and a second accumulated parameter indicative of said operation of said energy storage system and, when said first accumulated parameter reaches a first threshold value, or said second accumulated parameter reaches a second threshold value, setting said allowed operating extent of said remaining battery packs to said decreased working range.
(In para 0085, “In other implementations, the resuming operation of the ESS 300 according to the second configuration may include charging the vehicle energy storage system with either the engine gen set 110 and/or the electric motor(s) 134. In this situation, the method may include limiting charge transferred from the hybrid electric vehicle to the vehicle energy storage. As described above, this may be accomplished, for example, by resetting the charge set point of the DC bus from a first voltage to a lower second voltage based on the reduced capacity associated with the bypassing of the faulty energy storage module.” The accumulated parameter is indicative of the energy throughput of the energy storage system after the disconnection of the battery pack 120X. The DC bus is  That is, after disconnection of one of the battery pack, the capacity is monitored (i.e. a first accumulated parameter), and when it reaches a threshold level (i.e. a reduced capacity), the charge set point of the DC bus is set from a first voltage to a lower second voltage (i.e. a decreased working ranged).

Regarding claim 3:
Wilk and Tate as shown above, discloses all the limitations of claim 1:
Wilk further teaches:
wherein said accumulated parameter is indicative of the time passed after disconnection of said at least one battery pack, an electrical work performed by said energy storage system after disconnection of said at least one battery pack and/or an energy throughput of said energy storage system after disconnection of said at least one battery pack.
(In para 0085, “In other implementations, the resuming operation of the ESS 300 according to the second configuration may include charging the vehicle energy storage system with either the engine gen set 110 and/or the electric motor(s) 
	
Regarding claim 4:
Wilk teaches the same limitation as recited above in claims 1 and 3, but it does not teach the threshold value is greater than 200 kWh, preferably greater than 500 kWh, and/or said threshold value is less than 10 000 kWh, more preferred less than 7000 kWh, most preferred less than 5000 kWh. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the threshold values recited above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,265 USPQ 215 (CCPA 1980).

Regarding claim 5:
Wilk and Tate as shown above, discloses all the limitations of claim 1:
Wilk further teaches:
wherein said allowed operating extent is expressed in terms indicative of at least one of a state of charge, the charging current, the discharging current, and the power output of said battery pack.
(In para 0084, “the resuming operation of the ESS 300 according to the second configuration may include discharging the MVES 220 in response to a demand, followed by boosting the energy transferred from the vehicle energy storage 220 to the hybrid electric vehicle from one voltage level to another based on the electrically bypassing of the faulty energy storage module 120X.” The second configuration comprises boosting the energy transferred from the vehicle energy storage to the vehicle, which is indicative of the power output of the battery pack.
In para 0044, “The fault detector may detect a fault using measurement parameters associated with the energy storage. Some examples of the measurement parameters include: equivalent series resistance (ESR), voltage values, current values, charge value, charge rate, cell charge over time, time to reach maximum voltage, rate of change of voltage, capacitance, lower charge voltage, upper charge voltage, set time out for charging each energy storage module or one or more cells of the energy storage module of the energy storage modules, capacitance, lower charge voltage, upper charge voltage, set time out for charging each energy storage module or one or more cells of the energy 

Regarding claim 6:
Wilk and Tate as shown above, discloses all the limitations of claim 1:
Wilk further teaches:
comprising, when said threshold value is reached, setting said allowed operating extent of said remaining battery pack(s) to said decreased working range being such that provision of said nominal power functionality from said energy storage unit to said vehicle  is disabled
(In para 0081, “In some embodiments, the method may actively create a "window of opportunity", where the current flow between the ESS 300 and the hybrid electric drive system 100 is below a minimum threshold, as discussed above. According to one embodiment, the system, for example via a controller, may temporarily inhibit operation of the vehicle energy storage until the resuming operation of the vehicle energy storage. For example, temporarily inhibiting operation of the vehicle energy storage can include shutting down a generator or terminating a demand for power on the vehicle energy storage. 

Regarding claim 7:
Wilk and Tate as shown above, discloses all the limitations of claim 1.
Wilk teaches:
wherein said nominal power functionality corresponds to a set or sets of function parameters to be provided by said energy storage system, said function parameters comprising electrical work output and/or energy throughput, and/or duration.
(In para 0083, “The method then continues to block 920 where the operation controls to operate the MVES 220 or ESS 300 are reconfigured according to a second configuration that accounts for the electrically bypassed faulty energy storage module 120X. The operation controls may include parameters set in an engine control unit (ECU), an electric vehicle control unit (EVCU), a drive interface controller, an energy storage control module, etc., and any combination thereof. As discussed above the reconfiguration will generally include lowering performance parameters and set points to reflect the 

In para 0084, “the resuming operation of the ESS 300 according to the second configuration may include discharging the MVES 220 in response to a demand, followed by boosting the energy transferred from the vehicle energy storage 220 to the hybrid electric vehicle from one voltage level to another based on the electrically bypassing of the faulty energy storage module 120X.” Boosting the energy transferred from the vehicle energy storage 220 to the hybrid electric vehicle corresponds to the electrical work output of the energy storage system.)

Regarding claim 10:
Wilk and Tate as shown above, discloses all the limitations of claim 1.
Wilk further teaches:
comprising determining that said at least one battery pack is faulty before disconnecting said battery pack from said remaining battery pack(s)
(Block 910 of Fig. 9. In para 0080, “At block 910, the method includes determining that current flow between the vehicle energy storage and the hybrid electric vehicle is below a minimum threshold. As discussed above the minimum threshold will vary from application to application, but preferably will 

Regarding claim 11:
Wilk and Tate as shown above, discloses all the limitations of claim 1.
Wilk further teaches:
A non-transitory computer readable medium carrying a program comprising program code means for performing the steps of claim 1 when said program is run on a computer.
(A computer program comprising program code can performs the steps of claim 1 when said program is run on a computer (para 0087-88))

Regarding claim 12:
Wilk and Tate as shown above, discloses all the limitations of claim 1.
Wilk further teaches:
A non-transitory computer readable medium carrying a computer program comprising program code means for performing the steps of any of claim 1 when said program product is run on a computer.


Regarding claim 13:
Wilk and Tate teaches the same claim limitations as recited in claim 1.
		
Regarding claim 14:
Wilk and Tate teaches the same claim limitations as recited in claim 2.

Regarding claim 15:
Wilk and Tate teaches the same claim limitations as recited in claim 3.

Regarding claim 16:
Wilk and Tate as shown above, discloses all the limitations of claim 13.
Wilk further teaches:
A vehicle comprising a control unit according to claim 13
(In Fig. 3 and para 0034, “ESS 300 may also include one or more controllers 390 and a vehicle communication interface 332.” The control unit is attached on a hybrid electric vehicle (para 0034))

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk and Tate in view of Mitsutani US20140022681 A1 

Regarding claim 8:
Wilk and Tate teaches the claim limitations as recited in claim 1 above. Wilk does not teach wherein said threshold value is adapted to enable the completion of an intended use schedule of said vehicle requiring the provision of an intended power functionality from said energy storage system to said vehicle for a scheduled interval.
However, Mitsutani teaches:
wherein said threshold value is adapted to enable the completion of an intended use schedule of said vehicle requiring the provision of an intended power functionality from said energy storage system to said vehicle for a scheduled interval.	
(In para 0027, “Preferably, the signal outputting unit includes a current detecting unit for detecting an actual current that is input to or output from the power storage device. The control device calculates a variation length obtained by accumulating a magnitude of an amount of variation for each sampling period for the actual current detected by the current detecting unit, and a variation length obtained by accumulating a magnitude of an amount of variation for each sampling period for a command current to be input to or output from the power storage device set in accordance with requested electric power based on a user's operation, during a prescribed period of time” The output current from the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilk to incorporate the teachings of Mitsutani to include wherein said threshold value is adapted to enable the completion of an intended use schedule of said vehicle requiring the provision of an intended power functionality from said energy storage system to said vehicle for a scheduled interval. It is necessary for an electric vehicle to be able to complete its intended route schedule when one of the battery pack fails in order to complete its route to a destination. There are safety issues associated with a vehicle failing to run due to a faulty battery pack and it is thus necessary for a vehicle’s power functionality to be usable when there is a failure in one of the battery packs in order to drive the vehicle to a safe environment.

	Regarding claim 9:
	Wilk and Mitsutani teaches the claim limitations as recite above in claims 1 and 8.
Mitsutani discloses the claimed invention except for wherein said scheduled interval is at least 4h, preferably at least 8h, more preferred at least 10 h and/or less than 36h, In re Boesch, 617 F.2d 272,265 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments, see pages 7-8 filed 11/04/2020, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection for claims 11 and 12 has been withdrawn. 
Applicant's arguments, see pages 8-9 of the applicant’s arguments/remarks, filed 11/04/2020 with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. 
In pages 8-9 of applicant’s arguments/remarks, the applicant notes that Wilk does not teach or suggest setting an allowed operating extent for the battery modules 120 to an increased working range. That is, the applicant argues that the DC/DC converter 726 that boosts energy in the vehicle energy storage from a lower voltage HV1 to a higher voltage HV2 is not related to setting an allowed operating extent so as to increase the working range of the battery. The examiner respectfully disagrees. In the specs of this application, page 4, lines 23-25, “In either case, the working range should be increased such that it allows for increased output of power from the battery25 pack.” Boosting the 

Applicant’s arguments, see pages 9-10, filed 11/04/2020 with respect to the rejection of claims 1 and 13 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

In pages 9-10, the applicant notes that the independent claims require the accumulated parameter to be monitored after disconnecting the battery back, and that Wilk teaches the opposite (i.e. monitoring the voltage before disconnecting the battery pack). The examiner respectfully disagrees. The claim limitation requires “monitoring at least one accumulated parameter indicative of the operation of said energy storage system from the time of disconnection of said at least one battery pack, and when said accumulated parameter reaches a threshold value, setting said allowed operating extent for said remaining packs to a decreased working range”. 
The sequence of events in para 0071 includes:
Disconnection of faulty energy module 120X (i.e. disconnection of a battery pack)
Monitor the voltage, and when voltage falls below a threshold level
Disconnect the operation of vehicle energy storage 220 (i.e. set the remaining battery packs to a decreased working range)
These sequence of events discloses the features recited in the claim limitation above, and therefore, the 35 U.S.C. 103 rejection is not overcome.

Furthermore, para 0085 of Wilk further teaches this limitation. In para 0085, “In other implementations, the resuming operation of the ESS 300 according to the second configuration may include charging the vehicle energy storage system with either the engine gen set 110 and/or the electric motor(s) 134. In this situation, the method may include limiting charge transferred from the hybrid electric vehicle to the vehicle energy storage. As described above, this may be accomplished, for example, by resetting the charge set point of the DC bus from a first voltage to a lower second voltage based on the reduced capacity associated with the bypassing of the faulty energy storage module.” The accumulated parameter is indicative of the energy throughput of the energy storage system after the disconnection of the battery pack 120X. The DC bus is reduced from a first voltage to a lower second voltage (i.e. set to a decreased working range) based on the reduced capacity i.e. the energy throughput of the energy storage system after the disconnection of battery pack 120X. That is, the accumulated parameter is monitored after the disconnection of the battery pack since the resetting of the charge set point of the DC bus from a first voltage to a lower second voltage based on a reduced capacity. That is, after disconnection of one of the battery pack, the capacity is monitored (i.e. an accumulated parameter), and when it reaches a threshold level (i.e. a reduced capacity), the charge set point of the DC bus is set from a first voltage to a lower second voltage (i.e. a decreased working ranged). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669